The Kansas Flour Mills Company entered into a contract in writing with C. V. Ballard et al., wherein the latter bound themselves to purchase from the milling company 420 barrels of flour. One-half of the shipment was to be delivered the 1st of April, and the other on the 1st day of May. The contract provided for a replacement charge, and also for a charge of 50 cents per barrel as cost, either for the sale or resale of the flour, if the contract should be breached by the vendees. The vendees refused to receive the flour, and the milling company sued the vendees for damages. The trial of the cause resulted in the court sustaining the defendants' demurrer to plaintiff's evidence, and an instructed verdict in favor of the defendants. The plaintiff has perfected its appeal here, and assigns the rulings of the court in this respect as error for reversal.
The plaintiff sued on the contract for a replacement charge of $21 on the first order, and 50 cents per barrel for 210 barrels of flour, making a total of $126. The plaintiff sued for a replacement charge of $42 on the second shipment, and a charge of 50 cents per barrel for 210 barrels, making a total of $147. The plaintiff based its claim for these recoveries on the written contract entered into between the parties.
The measure of damages recoverable against a vendee for failure to receive and pay for personal property, as contracted for, is the difference between the contract price and the reasonable market value of the property at the time of the breach. The actual damages suffered by the plaintiff, if any, on account of the breach of the contract, was susceptible of proof. Therefore, an attempt on the part of the plaintiff to fix a given sum as liquidated damages for the breach was contrary to statute.
This question has been definitely settled by prior decisions of this court against the contention of the plaintiff in error. J. I. Case Plow Co. v. Stewart, 70 Okla. 210, 173 P. 1048; Deming Inv. Co. v. Baird, 32 Okla. 393, 122 P. 696.
A provision of a contract which undertakes to fix a penalty as liquidated damages *Page 163 
for the breach of a contract, for failure to receive and pay for personal property as contracted for, is void, if the actual damages which may be suffered by the breach are susceptible of proof. Dillon v. Ringleman, 55 Okla. 331, 155 P. 563.
It would serve no useful purpose to reanalyze these questions, as they are already settled by the decisions of this court against the contention of the plaintiff in error.
The judgment is affirmed.
By the Court: It is so ordered.